CHRISTIAN, Judge.
The offense is possession of whisky for the purpose of sale; the punishment, confinement in the penitentiary for on'e year and one day.
Pending appeal, the law (Pen. Code 1925, art. 666 et seq., as amended) under which conviction was had has been repealed (Vernon’s Ann.P.C. art. 666 — 49). See Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, this day delivered.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.